Title: From George Washington to William Fitzhugh, 25 November 1778
From: Washington, George
To: Fitzhugh, William


  
    Dear Sir,
    Fredericksburg in the State of New YorkNovr 25th 1778.
  
Your favor of the 24th Ulto by Captn Lewis came safe to hand, but was a good while on its passage, as he came no further than Bristol, where he met the shattered remains of Baylors Regiment—to which he belongs.
  
  
  
  In addition to the common loss on this occasion, I felt particularly for you and Mrs Fitzhugh, on Acct of the captivity of your Son—but, it is the common misfortune of War; and he has youth—health—& spirits to support him in confinement—and I may add a good deal of company, for associates. I have no doubt of her acquiescence.
A proposition has been made by Sir Henry Clinton for a general Exchange of Prisoners—it is now under consideration of Congress—if acceded to, your Son will soon be released—at any event, if you put your Letter of credit into a proper channel of conveyance, to take the benefit of a flag to the Enemys Lines there is no doubt of its getting to hand in time, as present appearances rather favor the possession, than evacuation of New York.
The Enemy have detached a very respectable body of Troops from New York for (I have no doubt)—the West Indies—these Sailed the third Instt—another body of abt 2500 had Imbarked—but for some cause or other are detained & part relanded.
Byrons Fleet got a good deal shattered in the storms which happened the last of Octr & 11th Instt—The Somerset totally lost; & sevl other Ships of the Line dismasted that we know of; others may have perished. The French Fleet left Boston the 4th Instt, and if no accident happened to any of their ships the 11th; may, I think, have struck some great blow in the West Indies (whither I conclude it is gone) by this time; under the circumstances the British Squadron is now in—in port at Rhode Island & New York.
I have only to add my best respects to Mrs Fitzhugh—& to assure you that I am with great truth & sincerety—Dr Sir Yr Most Obedt & Affecte Hble Servt

  Go: Washington

